Citation Nr: 1642747	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to exposure to toxic herbicides.

2.  Entitlement to service connection for restless leg syndrome, to include as due to toxic herbicides or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, D. H.



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1968 to October 1969.  The Veteran had service in the Republic of Vietnam, and was awarded the Purple Heart Medal with Oak Leaf Cluster and Vietnam Service Medal with two Bronze Stars, among other decorations.

This case comes before the Board of Veterans' Appeal (the Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding has been associated with the record.

These matters were before the Board in March 2015 when they were remanded for additional development.  With respect to the claim for a skin disorder, the requested development was completed and the case was returned to the Board.  However, additional development is required for the Veteran's restless leg syndrome claim.

The issue of entitlement to service connection for restless leg syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the probative evidence of record indicates that the Veteran's actinic keratoses and basal cell carcinoma are related to his in-service sun exposure.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for a skin disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
VA and private medical records show the Veteran has diagnoses of actinic keratoses and basal cell carcinoma or residuals thereof.  Thus, the first Hickson element is met.

With respect to the second Hickson element, the Veteran asserts that he sustained multiple sunburns as a result of prolonged sun exposure while serving in Vietnam, and was exposed to Agent Orange.  See May 22, 2012 VA Form 21-4138, January 8, 2014 Hearing Transcript, pg. 6, and January 16, 2014 Appellate Brief.  The Veteran's exposure to toxic herbicides is presumed by virtue of his service in Vietnam.  38 C.F.R. § 3.307 (2015).  Although the Veteran's service records do not show reports of or treatment for sunburns, his reports of sun exposure and sunburns are consistent with the nature and conditions of his service in Vietnam.  See 38 U.S.C.A. § 1154(a) (West 2014) (requiring that due consideration be given the places, types and circumstances of a Veteran's service).  Moreover, a September 6, 1969 record notes the Veteran was treated for several nonhealing lesions on his hands and elbow.  He was prescribed pHisoHex and V-Cillin K.  Given the Veteran's assertions regarding sun exposure during service and the September 6, 1969 service treatment record, the second Hickson element is met.  

Turning to the third Hickson element, evidence of a nexus between the claimed disorder and service, there are two opinions of record.  The Veteran and his representative submitted an examination report from Dr. J. E., a private physician.  Dr. J. E.'s opinion indicated that the Veteran was exposed to intense sunlight and Agent Orange, both of which damaged his skin at a subcellular level and caused mutations.  On remand, the AOJ obtained a VA skin examination in January 2016.  The VA examiner opined that the Veteran's skin disorders were at least as likely as not related to service.  He explained that sun exposure and ultraviolet radiation was capable of injuring and inflaming the skin, and that the Veteran spent most of his time outdoors during and after his service in Vietnam.  

In March 2016, the AOJ sought clarification regarding whether the Veteran's in-service sun exposure or post-service sun exposure was the cause of his skin disorders.  In a March 2016 addendum, the examiner noted the Veteran was in Vietnam for a year and received more sun exposure after service.  He concluded that the Veteran's skin disorders were a result of his accumulation of sunlight exposure over the years, beginning in Vietnam and continuing during his post-service employment.

The Board acknowledges that the January 2016 opinion and March 2016 addendum do not delineate between the relative significance of the Veteran's in-service and post-service sun exposure.  However, when read in combination with the January 2013 opinion from Dr. J. E., the probative nexus evidence of record supports the conclusion that the Veteran's skin disorders are at least as likely as not related to his in-service sun exposure.  Thus, based on these opinions and the lack of any evidence to the contrary, and affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for actinic keratoses and basal cell carcinoma or residuals thereof is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for actinic keratoses and basal cell carcinoma or residuals thereof is granted.


REMAND

The Veteran asserts that his restless leg syndrome is related to service, to include exposure to toxic herbicides, or in the alternative that it is caused or aggravated by a service-connected disability.  See May 22, 2012 VA Form 21-4138.  

The Board's March 2015 remand instructed the AOJ to request the Veteran authorize the release of private treatment records relating to his restless leg syndrome, and afford the Veteran a VA examination to determine the nature and cause of the condition.  

The AOJ sent the Veteran a letter in August 2015 requesting that he authorize the release of any relevant private treatment records; however, the Veteran did not respond.  The AOJ then provided the Veteran a VA examination in April 2016.  However, for the reasons discussed below, additional medical clarification is required.

First, the April 2016 VA examiner's opinion regarding a relationship between restless leg syndrome and exposure to toxic herbicides is conclusory in that the examiner merely stated that the condition was not associated with herbicide exposure.  In Polovick v. Shinseki, the Court of Appeals for Veterans Claims (Court) recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The National Academy of Science's Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Although the record contains a positive nexus opinion from Dr. J. E., it is conclusory in nature and offered no rationale in support of its finding.  In light of the Court's holding in Polovick and the conclusory positive nexus opinion offered by Dr. J. E., further clarification from the April 2016 VA examiner is required.

Second, the examiner was requested to address whether the Veteran's restless leg syndrome was caused or aggravated by his service-connected right calf shrapnel wound.  However, this opinion was also conclusory in nature, as the examiner stated there was no evidence to support the contention that a lower extremity injury in the remote past would be related to restless leg syndrome.  Moreover, the opinion insufficiently addressed whether the Veteran's restless leg syndrome was aggravated by a service-connected disability.  Additionally, in a May 22, 2012 statement, the Veteran asserted a possible link between his service-connected peripheral neuropathy and restless leg syndrome.  During the Veteran's January 2014 videoconference hearing, the question of a relationship between his restless leg syndrome and service-connected posttraumatic stress disorder (PTSD) was also raised.  See January 2014 Hearing Transcript, pp. 18-19.  Thus, further clarification is also required on the secondary theory of causation.

Lastly, as noted above the Veteran did not respond to the AOJ's request for a release of relevant private treatment records.  However, as his claim is being remanded for additional development, the Veteran should be afforded another opportunity to support his claim for service connection by authorizing the release of such medical records.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

3.  Next, forward the Veteran's claims file to the author of the April 2016 VA examination report for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.

Based on the examination of the Veteran and review of the record, the examiner should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's restless leg syndrome is related to service, to include the Veteran's presumed exposure to toxic herbicides.

*The Board is cognizant that there is no VA presumption of service connection for restless leg syndrome due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's restless leg syndrome is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.*

b)  If not, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's restless leg syndrome is caused by service-connected disability (including PTSD, right calf and foot muscle wounds, and peripheral neuropathy).

c)  Is it at least as likely as not (a probability of 50 percent or greater) that restless leg syndrome is aggravated by service-connected disability (including PTSD, right calf and foot muscle wounds, and peripheral neuropathy).  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's restless leg syndrome found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the medical report for compliance with the Board's directives.  Any corrective action should be performed prior to recertification to the Board.

5.  Undertake any additional development deemed necessary based on the actions performed above, then readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


